Mr. Alfred C. Sikes Director, Department of Consumer Affairs, Regulation and Licensing 505 Missouri Boulevard Jefferson City, Missouri 65101
Dear Mr. Sikes:
You have inquired of this office whether under the Omnibus Reorganization Act of 1974, 77th General Assembly, First Extraordinary Session (Laws of Missouri 1973-1974, p. 530), the Division of Professional Registration has authority to prescribe forms for license renewal notices and license renewals for the various boards and commissions assigned to the Division pursuant to the Act.
Section 4.16 of the Act provides in part:
         ". . . The boards and commissions assigned to the division shall exercise all their respective statutory duties and powers, except those clerical and other staff services relating to the issuance and renewal of licenses, which shall be provided by the division, within the appropriation therefor. All clerical and other staff services relating to the issuance and renewal of licenses of the individual boards are abolished. . . ." Id. at 539
Based on the foregoing, it would appear that the Division's responsibility with respect to license renewals is limited to furnishing personnel to facilitate the license renewals. Therefore, the Division of Professional Registration cannot specify the forms for license renewal notices and license renewals.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General